                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                            )      MDL No. 16-2740
PRODUCTS LIABILITY LITIGATION                          )
                                                       )      SECTION: “H” (5)
                                                       )
This document relates to:                              )
Patsy Hays, 16-17540                                   )
                                                       )

                                    ORDER AND REASONS
          Before the Court is Plaintiff Patsy Hays’s Motion for Reconsideration (Doc.
2340). Plaintiff seeks relief from the Court’s “Order on Responses to Show Cause No.
2,” issued on April 20, 2018 (Doc. 2302). The Order dismissed her claim with prejudice
for failure to comply with Show Cause Order No. 2. Defendants oppose the Motion.
For the following reasons, the Motion is GRANTED.


                                         BACKGROUND
          Plaintiff Patsy Hays filed her complaint in this matter on December 16, 2016. 1
She passed away on March 23, 2017. According to her Motion, Plaintiff’s counsel then
began working with Plaintiff’s daughters to obtain the medical records necessary to
complete Hays’s Plaintiff Fact Sheet (“PFS”). Counsel explains that their efforts were
stymied when Hurricane Harvey hit Houston on August 25, 2017.
          On November 15, 2017, Hays was identified in an exhibit to the Court’s Show
Cause Order No. 2, indicating that her PFS was not substantially complete as to the
Sanofi defendants. 2 On December 4, 2017, counsel submitted Plaintiff’s third
amended PFS. On April 3, 2018, counsel uploaded Plaintiff’s Product ID information.
On April 20, 2018, the Court dismissed Plaintiff’s case.




1   Hays v. Sanofi-Aventis U.S. LLC, et al., 2:16-cv-17540-JTM-MBN, Doc. 1.
2   1103-3 at 2.

                                                  1
       Plaintiff has now filed a Motion for Reconsideration, and she moves the Court
to reinstate her case. In a brief opposition, Defendants argue that Plaintiff’s Motion
should be denied because Plaintiff did not file a response to Show Cause Order No. 2,
and she failed to provide good cause for why she failed to respond. In reply, Plaintiff
explains that counsel failed to file a response because they missed her name on the
Show Cause list. Plaintiff notes that the list spanned many pages and was not
organized by law firm.


                                     LEGAL STANDARD
       Federal Rule of Civil Procedure 60(b) provides that “the court may relieve a
party or its legal representative from a final judgment, order, or proceeding for the
following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; . . . or (6)
any other reason that justifies relief.” 3


                                      LAW & ANALYSIS
       Multidistrict litigation is a “special breed of complex litigation where the whole
is bigger than the sum of its parts,” and the district court “needs to have broad
discretion to administer the proceeding as a whole, which necessarily includes
keeping the parts in line.” 4 In a situation like the instant one where an MDL action
is dismissed for failure to comply with obligations related to a Plaintiff Fact Sheet,
“the docket-managing factor is weighted heavily in favor of dismissal,” given the size
and complexity of an MDL. 5 At the same time, however, the Fifth Circuit has held
that “[w]hile we recognize a district court’s authority to supervise and control its




3 FED. R. CIV. P. 60.
4 In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F. 3d 1217, 1229 (9th Cir. 2006).
5 Id. at 1236.


                                                  2
docket, parties should not be punished for their counsel’s neglect except in extreme
and unusual circumstances.” 6
       The Court notes that counsel for Hays represents hundreds of other plaintiffs
in this litigation. Although the docket-managing factor weighs in favor of upholding
dismissals following a Show Cause Order, the Court finds that this is an exceptional
situation given the circumstances surrounding counsel’s error and given the fact that
Plaintiff’s daughters were making efforts to pursue her case. Accordingly, the
circumstances here justify relief under Rule 60.


                                       CONCLUSION
       For the foregoing reasons, Plaintiff Patsy Hays’s Motion for Reconsideration
(Doc. 2340) is GRANTED and her case is REOPENED. Plaintiff has 30 days from
the date of this Order to bring herself into compliance with her obligations in this
MDL. If she fails to do so, Defendants may move to dismiss her case.




       New Orleans, Louisiana, this 9th day of January, 2019.




                                             ____________________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE




6 Hassenflu v. Pyke, 491 F.2d 1094, 1095 (5th Cir. 1974). See also Holden v. Simpson Paper Co., 48
Fed. App’x 917, 2002 WL 31115137, at *2 n.5 (5th Cir. 2002) (“We usually do not punish parties for
counsel’s mere negligence or inadvertence.”).

                                                3
